DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 9-10 are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Publication to Reinert 2005/0276560US.
In terms of Claim 1, Reinert teaches A fibre optic connector insertion and removal tool (Figure 1-11), comprising: 2a first gripping apparatus (12/16/18), configured to grip fibre optic connectors (Figure 11), 3having a U-shaped fork comprising a first closed end (Figure 2: 52 left side), a first arm (Figure 1: 52 right side) 4connected to one end of the first closed end, a second arm (Figure 1: 52 right side) 5connected to an other end of the first closed end, opposite the 6first arm (52 and 54 are opposite of each other), and at least a gripping element disposed near to a tip 7or tips of the first or second arm or both (56/58), opposite the first 8closed end, 9wherein tip portions of the first and second arms and the at least a 10gripping element form a vice-like grip (56 and 58), whereby the first and second arms are 11configured to hold a fibre optic connector therein for insertion into adapters, 12couplers, modules and ports of fibre optic systems (Figure 11), the fibre optic connector 13has a trigger mechanism (Figure 11: 72) and at least a connector (Figure 11: 68), and when the first and 14second arms are moved toward the trigger mechanism (Figure 11), a vice-like gripping 15force is formed between the tip portions of the first and second arms and at 16least a gripping element, squeezing the trigger mechanism for removal of the 17fibre optic connector from the adapters, couplers, modules and ports of fibre 18optic systems (Figure 11: 46 and 68).
As for claim 5, Reinert teaches the device of claim 1, wherein the at least a gripping element comprises a stop ledge (56/58) disposed near 3to a tip of the first arm on an inner surface thereof (Figure 1 and 2: 56/58), whereby when the first and 4second arms are moved toward the trigger mechanism (Figure 11), an inner surface of 5the tip of the first arm abuts a central portion of the trigger mechanism and the 6stop ledge abuts an end of the trigger mechanism, together with the second 7arm (Figure 11), forming the vice-like gripping force squeezing the trigger mechanism for 8removal of the fibre optic connector from the adapters, couplers, modules and  ports of fibre optic systems (Figure 11).
As for claim 7, Reinert teaches the device of claim 1,  2wherein the at least a gripping element comprises a stop groove (Figure 1 and 2: within 48) disposed 3near to a tip of the second arm on an inner surface thereof, and the fibre optic 4connector further has an outer protrusion  (Figure 1-2 and 11: 68) near to an end thereof, whereby 5when the first and second arms are moved toward the trigger mechanism (Figure 11: 72), an 6inner surface of the tip of the first arm abuts a central portion of the trigger 7mechanism and the stop groove of the second arm abuts the outer protrusion, 8forming the vice-like gripping force squeezing the trigger mechanism for 9removal of the fibre optic connector from the adapters, couplers, modules and 10ports of fibre optic systems (Figure 11).
As for claim 9, Reinert teaches the device of claim 1, wherein the fibre optic connector comprises an LC fibre optic connector (Claim 11) or an 3LC uniboot fibre optic connector (Figure 1: wherein 68 contains only one boot 64).
As for claim 10, Reinert teaches the device of claim 1,  2wherein the fibre optic connector comprises a duplex fibre optic connector (Figure 11; [0027]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 11-15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reinert in view of the US Patent Application Publication to Clausen 2007/0019400US.
In regards to claim 2-4, Reinert teaches the device of claim 1, Reinert does not teach  2further comprising: 3a portable light, configured to emit light, having a handle and a head, 4wherein the head comprises a pill end and an emissions end, 5and the pill end is connected to the handle; and 6a light conduit, configured to transmit or guide light, having a distal end 7and a proximal end, wherein the distal end is attached to the 8 emissions end; 23eXinpret's Docket No.: 310868X0010US 9 wherein the first closed end is attached to the proximal end, and the 10light conduit transmits or guides light to the tip portions of the first and second 11arm; wherein the portable light further comprises a light emitting diode (LED) unit 3disposed in the pill end, configured to switch the portable light on and off, and 4a material of the light conduit comprises optical grade Polymethyl 5Methacrylate (PMMA); wherein the first gripping apparatus further comprises a first stem protruding 3from the first closed end, the light conduit further comprises a receiving hole at 4the proximal end, and the fibre optic connector insertion and removal tool 5further comprises a second gripping apparatus having a second stem 6protruding from a second closed end, the second gripping apparatus different 7from the first gripping apparatus, whereby the first stem is inserted into the 8receiving hole for attachment of the first gripping apparatus to the light 9conduit, and the first gripping apparatus is removable from the receiving hole 10and replaceable with the second gripping apparatus; wherein the first gripping apparatus further comprises a first stem protruding 3from the first closed end (handle portion 48).
As for material of wherein the light conduits is made of PMMA, the examiner takes official notice because PMMA is a known polymer material that readily available to hold lighting components such LED or other optical devices. PMMA is widely use thus one of ordinary skill in art before effective filing date of the application to modify the material of light conduits of Clausen to be made of PMMA because PMMA is widely available and compatible with most molding process manufacturing. This will ensure the device can easily be manufacture on a large scale. 
Clausen teaches  a portable light ([0037]), configured to emit light ([0037]), having a handle (Figure 1: 39) and a head (Figure 1: 30), 4wherein the head comprises a pill end (Figure 1: 35) and an emissions end (Figure 1: 36), 5and the pill end is connected to the handle (Figure 1: 35 and 39); and 6a light conduit (37), configured to transmit or guide light ([0037]), having a distal end 7and a proximal end (37), wherein the distal end is attached to the emissions end (37 has an opening at 35); 23eXinpret's Docket No.: 310868X0010USwherein the first closed end is attached to the proximal end (Figure 1), and the 10light conduit transmits or guides light to the tip portions of the first and second 11arm (Figure 1: 35 and 30); wherein the portable light further comprises a light emitting diode (LED [0039]) unit 3disposed in the pill end (within 35), configured to switch the portable light on and off ([0039]), and 4a material of the light conduit comprises optical grade Polymethyl 5Methacrylate (PMMA), the light conduit further comprises a receiving hole at 4the proximal end (opening at 36), tool 5further comprises a second gripping apparatus  having a second stem 6protruding from a second closed end (See Grooves 38 on stem 30), the second gripping apparatus different 7from the first gripping apparatus (30 has two gripping pairs), whereby the first stem is inserted into the 8receiving hole (Figure 10: 32) for attachment of the first gripping apparatus to the light 9conduit (37), and the first gripping apparatus is removable from the receiving hole 10and replaceable with the second gripping apparatus (See Figure 10). It would have been obvious to one of ordinary skill in art to modify the handle of Reinert to have a gripping head similar to Clausen wherein the heads / stem of 30 can be replace or interchangeable, having a lighting conduit with LED light source that is directed towards the tip of the arms at (30). This modification will accomplish 2 things, 1) allow for the tool to be easily replaceable with modular parts and 2) to allow the device to have light in dark environments which will assist in the removal of the connector.
In regards to claims 11-14, Reinert teaches a fibre optic connector insertion and removal tool (Figure 1-11), comprising: 2a first gripping apparatus (12/16/18), configured to grip fibre optic connectors (Figure 11), 3having a U-shaped fork comprising a first closed end (Figure 2: 52 left side), a first arm (Figure 1: 52 right side) 4connected to one end of the first closed end, a second arm (Figure 1: 52 right side) 5connected to an other end of the first closed end, opposite the 6first arm (52 and 54 are opposite of each other), and at least a gripping element disposed near to a tip 7or tips of the first or second arm or both (56/58), opposite the first 8closed end, 9wherein tip portions of the first and second arms and the at least a 10gripping element form a vice-like grip (56 and 58), whereby the first and second arms are 11configured to hold a fibre optic connector therein for insertion into adapters, 12couplers, modules and ports of fibre optic systems (Figure 11), the fibre optic connector 13has a trigger mechanism (Figure 11: 72) and at least a connector (Figure 11: 68), and when the first and 14second arms are moved toward the trigger mechanism (Figure 11), a vice-like gripping 15force is formed between the tip portions of the first and second arms and at 16least a gripping element, squeezing the trigger mechanism for removal of the 17fibre optic connector from the adapters, couplers, modules and ports of fibre 18optic systems (Figure 11: 46 and 68).
Reinert does not teach  2further comprising: 3a portable light, configured to emit light, having a handle and a head, 4wherein the head comprises a pill end and an emissions end, 5and the pill end is connected to the handle; and 6a light conduit, configured to transmit or guide light, having a distal end 7and a proximal end, wherein the distal end is attached to the 8 emissions end; 23eXinpret's Docket No.: 310868X0010US 9 wherein the first closed end is attached to the proximal end, and the 10light conduit transmits or guides light to the tip portions of the first and second 11arm; wherein the portable light further comprises a light emitting diode (LED) unit 3disposed in the pill end, configured to switch the portable light on and off, and 4a material of the light conduit comprises optical grade Polymethyl 5Methacrylate (PMMA); wherein the first gripping apparatus further comprises a first stem protruding 3from the first closed end, the light conduit further comprises a receiving hole at 4the proximal end, and the fibre optic connector insertion and removal tool 5further comprises a second gripping apparatus having a second stem 6protruding from a second closed end, the second gripping apparatus different 7from the first gripping apparatus, whereby the first stem is inserted into the 8receiving hole for attachment of the first gripping apparatus to the light 9conduit, and the first gripping apparatus is removable from the receiving hole 10and replaceable with the second gripping apparatus; wherein the first gripping apparatus further comprises a first stem protruding 3from the first closed end (handle portion 48).
As for material of wherein the light conduits is made of PMMA, the examiner takes official notice because PMMA is a known polymer material that readily available to hold lighting components such LED or other optical devices. PMMA is widely use thus one of ordinary skill in art before effective filing date of the application to modify the material of light conduits of Clausen to be made of PMMA because PMMA is widely available and compatible with most molding process manufacturing. This will ensure the device can easily be manufacture on a large scale. 
Clausen teaches  a portable light ([0037]), configured to emit light ([0037]), having a handle (Figure 1: 39) and a head (Figure 1: 30), 4wherein the head comprises a pill end (Figure 1: 35) and an emissions end (Figure 1: 36), 5and the pill end is connected to the handle (Figure 1: 35 and 39); and 6a light conduit (37), configured to transmit or guide light ([0037]), having a distal end 7and a proximal end (37), wherein the distal end is attached to the emissions end (37 has an opening at 35); 23eXinpret's Docket No.: 310868X0010USwherein the first closed end is attached to the proximal end (Figure 1), and the 10light conduit transmits or guides light to the tip portions of the first and second 11arm (Figure 1: 35 and 30); wherein the portable light further comprises a light emitting diode (LED [0039]) unit 3disposed in the pill end (within 35), configured to switch the portable light on and off ([0039]), and 4a material of the light conduit comprises optical grade Polymethyl 5Methacrylate (PMMA), the light conduit further comprises a receiving hole at 4the proximal end (opening at 36), tool 5further comprises a second gripping apparatus  having a second stem 6protruding from a second closed end (See Grooves 38 on stem 30), the second gripping apparatus different 7from the first gripping apparatus (30 has two gripping pairs), whereby the first stem is inserted into the 8receiving hole (Figure 10: 32) for attachment of the first gripping apparatus to the light 9conduit (37), and the first gripping apparatus is removable from the receiving hole 10and replaceable with the second gripping apparatus (See Figure 10). It would have been obvious to one of ordinary skill in art to modify the handle of Reinert to have a gripping head similar to Clausen wherein the heads / stem of 30 can be replace or interchangeable, having a lighting conduit with LED light source that is directed towards the tip of the arms at (30). This modification will accomplish 2 things, 1) allow for the tool to be easily replaceable with modular parts and 2) to allow the device to have light in dark environments which will assist in the removal of the connector.
As for claim 15, Reinert / Clausen teach the device of claim 11, wherein Reinert the at least a gripping element comprises a stop ledge (56/58) disposed near 3to a tip of the first arm on an inner surface thereof (Figure 1 and 2: 56/58), whereby when the first and 4second arms are moved toward the trigger mechanism (Figure 11), an inner surface of 5the tip of the first arm abuts a central portion of the trigger mechanism and the 6stop ledge abuts an end of the trigger mechanism, together with the second 7arm (Figure 11), forming the vice-like gripping force squeezing the trigger mechanism for 8removal of the fibre optic connector from the adapters, couplers, modules and  ports of fibre optic systems (Figure 11).
As for claim 17, Reinert / Clausen teach the device of claim 11,  2wherein Reinert teaches the at least a gripping element comprises a stop groove (Figure 1 and 2: within 48) disposed 3near to a tip of the second arm on an inner surface thereof, and the fibre optic 4connector further has an outer protrusion  (Figure 1-2 and 11: 68) near to an end thereof, whereby 5when the first and second arms are moved toward the trigger mechanism (Figure 11: 72), an 6inner surface of the tip of the first arm abuts a central portion of the trigger 7mechanism and the stop groove of the second arm abuts the outer protrusion, 8forming the vice-like gripping force squeezing the trigger mechanism for 9removal of the fibre optic connector from the adapters, couplers, modules and 10ports of fibre optic systems (Figure 11).
As for claim 19, Reinert / Clausen teach the device of claim 11, wherein Reinert teaches the fibre optic connector comprises an LC fibre optic connector (Claim 11) or an 3LC uniboot fibre optic connector (Figure 1: wherein 68 contains only one boot 64).
As for claim 20, Reinert / Clausen teach the device of claim 11,  2wherein Reinert teaches the fibre optic connector comprises a duplex fibre optic connector (Figure 11; [0027]).
Claim(s) 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reinert in view of the WIPO Publication to Sun 2011/025637.
As for claim 6, Reinert teaches the device of claim 1, and the fibre optic 4connector further has a boot on an end thereof, whereby when the first and 5second arms are moved toward the trigger mechanism, an inner surface of 6the tip of the first arm abuts a central portion of the trigger mechanism and the 7grip ledge abuts the boot, together with the second arm (Figure 11), forming the vice-like 8gripping force squeezing the trigger mechanism for removal of the fibre optic 9connector from the adapters, couplers, modules and ports of fibre optic 10systems (Figure 11).
Reinert does not teach any gripping ledge disposed near to a center of the first or  an inner surface thereof.
Sun does teach a gripping tool having the at least a gripping element comprises a grip ledge disposed near 3to a center of the first arm on an inner surface thereof,
 (Figure 30: 66 and 69). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to apply more gripping ledges towards the center of the gripping arm to obtain more leverage and provide a more secure hold on the connector by gripping to ledges for flanges on the side of the connector housing.
	As for claim 8, Reinert teaches the device of claim 1, the ridge (56/58) disposed on the inner surface of the tip of 6the first arm abuts a central portion of the trigger mechanism (72), together with the second arm, forming the vice-like gripping force squeezing the trigger 25eXinpret's Docket No.: 310868X0010US mechanism for removal of the fibre optic connector from the adapters, 9couplers, modules and ports of fibre optic systems (Figure 11).
Reinert does not teaches 2wherein the at least a gripping element comprises a plurality of ridges 3disposed surrounding a tip of the first arm on a side and inner surface thereof, 4whereby when the first and second arms are moved toward the trigger 5mechanism, the plurality of ridges disposed on the inner surface of the tip of 6the first arm.
Sun does teach a gripping tool having wherein the at least a gripping element comprises a plurality of ridges (Figure 30: 66 and 69) 3disposed surrounding a tip of the first arm on a side and inner surface thereof, 4whereby when the first and second arms are moved toward the trigger 5mechanism, the plurality of ridges disposed on the inner surface of the tip of 6the first arm (Figure 30). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to apply more gripping ridges towards the center of the gripping arm to obtain more leverage and provide a more secure hold on the connector by gripping to ledges for flanges on the side of the connector housing.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reinert / Clausen as applied to claim 11 above, and further in view of view of the WIPO Publication to Sun 2011/025637.
As for claim 16, Reinert teaches the device of claim 11, and the fibre optic 4connector further has a boot on an end thereof, whereby when the first and 5second arms are moved toward the trigger mechanism, an inner surface of 6the tip of the first arm abuts a central portion of the trigger mechanism and the 7grip ledge abuts the boot, together with the second arm (Figure 11), forming the vice-like 8gripping force squeezing the trigger mechanism for removal of the fibre optic 9connector from the adapters, couplers, modules and ports of fibre optic 10systems (Figure 11).
Reinert does not teach any gripping ledge disposed near to a center of the first or  an inner surface thereof.
Sun does teach a gripping tool having the at least a gripping element comprises a grip ledge disposed near 3to a center of the first arm on an inner surface thereof,
 (Figure 30: 66 and 69). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to apply more gripping ledges towards the center of the gripping arm to obtain more leverage and provide a more secure hold on the connector by gripping to ledges for flanges on the side of the connector housing.
	As for claim 18, Reinert teaches the device of claim 11, the ridge (56/58) disposed on the inner surface of the tip of 6the first arm abuts a central portion of the trigger mechanism (72), together with the second arm, forming the vice-like gripping force squeezing the trigger 25eXinpret's Docket No.: 310868X0010US mechanism for removal of the fibre optic connector from the adapters, 9couplers, modules and ports of fibre optic systems (Figure 11).
Reinert does not teaches 2wherein the at least a gripping element comprises a plurality of ridges 3disposed surrounding a tip of the first arm on a side and inner surface thereof, 4whereby when the first and second arms are moved toward the trigger 5mechanism, the plurality of ridges disposed on the inner surface of the tip of 6the first arm.
Sun does teach a gripping tool having wherein the at least a gripping element comprises a plurality of ridges (Figure 30: 66 and 69) 3disposed surrounding a tip of the first arm on a side and inner surface thereof, 4whereby when the first and second arms are moved toward the trigger 5mechanism, the plurality of ridges disposed on the inner surface of the tip of 6the first arm (Figure 30). It would have been obvious to one of ordinary skill in art before the effective filing date of the current application to apply more gripping ridges towards the center of the gripping arm to obtain more leverage and provide a more secure hold on the connector by gripping to ledges for flanges on the side of the connector housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874